Citation Nr: 0522698	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach ulcers.  

2.  Entitlement to service connection for a bilateral leg 
disorder.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April to May 1977.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  During the pendency of his appeal the 
veteran moved, and his appeal was forwarded to the Board of 
Veterans' Appeals (Board) from the Houston, Texas, RO.  

The veteran in his October 2002 notice of disagreement 
limited the issues he appealed to those set out on the title 
page.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  


FINDINGS OF FACT

1.  A January 2000 rating decision of the RO denied service 
connection for stomach ulcers.  The veteran was notified his 
claim was denied in an August 2000 letter from the RO to the 
veteran.  The veteran did not file a notice of disagreement 
with the January 2000 rating decision within one year of the 
date he was notified his claims had been denied.  

2.  The RO again denied service connection for stomach ulcers 
in an August 2000 rating decision.  The RO sent the veteran a 
letter in August 2000 notifying him his claim had been 
denied.  The veteran did not file a notice of disagreement 
with the August 2000 rating decision within one year of the 
date he was notified his claims had been denied.  

3.  The RO denied service connection of stomach ulcers in a 
June 2001 rating decision.  The veteran was notified his 
claim had been denied in a July 2001 letter from the RO to 
the veteran.  The veteran did not file a notice of 
disagreement with the June 2001 rating decision within one 
year of the date he was notified his claims had been denied.  

4.  The RO denied the veteran's application to reopen his 
claim for stomach ulcers in a September 2002 rating decision.  
The veteran filed a notice of disagreement with the September 
2002 rating decision in October 2002.  

5.  The evidence submitted since the June 2001 rating 
decision of the RO is not relevant to the issue of service 
connection for stomach ulcers.  It includes records of 
treatment for other disorders such as heart disease, 
peripheral vascular disease, hypertension and 
gastroesophageal reflux disease, but no references to 
treatment for stomach ulcers.  

6.  Service medical records do not include any references to 
treatment for any disorders of the legs or vascular system.  

7.  There is no competent medical evidence that provides a 
nexus between the veteran's currently diagnosed peripheral 
vascular disease of the lower extremities and service.  

8.  The veteran was treated for a contusion of the back in 
service in 1977.  

9.  The veteran injured his back on the job in 1981.  A 
laminectomy was performed.  The claims folder contains a 
current diagnosis of left lumbosacral radiculitis.  

10.  The competent medical evidence in the claims folder 
states that the veteran's current lumbosacral radiculopathy 
is related to his on the job injury in 1981.  

11.  There is no competent medical evidence in the claims 
folder which indicates the currently diagnosed back disorder 
is related to any incident in service.  Competent medical 
evidence relates the current back disorder to an on the job 
injury in 1981.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103.  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for stomach 
ulcers.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

3.  A bilateral leg disorder was not incurred or aggravated 
in active military service.  38 U.S.C.A. § 1110 (West 2004); 
38 C.F.R. § 3.303 (2004).  

4.  A back disorder was not incurred or aggravated in active 
military service, and the service incurrence of a back 
disorder may not be presumed.  38 U.S.C.A. § 1110, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in January 
2002.  Consequently, the new version of § 3.156 (2004) 
applies.  

The RO sent the veteran a letter in March 2001.  It notified 
him of the provisions of the VCAA.  The letter explained what 
evidence was necessary to support his claims, how VA could 
assist in obtaining evidence, and what information was needed 
from the veteran.  A second letter in February 2002 again 
explained what evidence was required to support the veteran's 
claims.  A statement of the case was issued to the veteran in 
July 2003, which listed the evidence considered, and again 
explained why the veteran's claims were denied.  The evidence 
identified by the veteran has been either submitted or 
obtained.  The veteran has not identified any additional 
relevant evidence.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA has not ordered a VA examination of the veteran.  The 
regulations at 38 C.F.R. § 3.159(c)(4) do not apply to claims 
to reopen when new and material evidence has not been 
submitted.  § 3.159(c)(4)(C)(iii)(2004).  VA examination is 
not required when there is no evidence the veteran suffered 
an event, injury or disease in service.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. §§ 19.118, 19.153 (1979).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background.  The veteran filed his original claim for 
stomach ulcers in March 1999.  The RO reviewed the veteran's 
service medical records which indicated no abnormality of the 
abdomen and visceral were found on service entrance in April 
1977.  In May 1977 the veteran told the examiner he had a 
history of stomach ulcers and epigastric pain.  He had been 
treated by Dr. J and hospitalized twice for ulcers.  He 
reported that X-rays had shown ulcers.  A gastroenterology 
consult noted an impression of peptic ulcer disease.  In May 
1977, the veteran also reported a back injury.  The veteran 
had soft tissue swelling and was tender to palpation.  He had 
full range of motion, with no neurological deficits, and 
straight leg raising was negative.  The impression was he had 
a contusion.  X-rays of the lumbar spine revealed a probable 
bilateral L5 spondylolysis, otherwise the spine was negative.  
A second examination of the lumbosacral spine was also within 
normal limits.  No neurological signs were noted.  No 
separation examination was performed.  

The veteran indicated he had been treated at Trinity Hospital 
and Access.  The RO obtained those records which revealed the 
veteran had been treated for psychiatric disorders.  

Based on the above, the RO in a January 2000 rating decision 
denied service connection for stomach ulcers.  The veteran 
was notified his claim was denied in an August 2000 letter 
from the RO to the veteran.  The veteran did not file a 
notice of disagreement, with the January 2000 rating 
decision, within one year of the date he was notified his 
claims had been denied.  

In May 2000, the veteran requested that his claim be 
reopened.  In his May 2000 statement, the veteran did not 
indicate disagreement with the January 2000 rating decision 
or a desire to appeal.  38 C.F.R. § 20.201. (2004).  For that 
reason it was not construed by the RO as a notice of 
disagreement.  No additional evidence was submitted or 
obtained.  The RO again denied service connection for stomach 
ulcers in an August 2000 rating decision.  The RO sent the 
veteran a letter in August 2000 notifying him his claim had 
been denied.  

The veteran requested that his claim be reopened for service 
connection for stomach ulcers in January 2001.  In his 
January 2001 statement, the veteran did not indicate 
disagreement with the August 2000 rating decision or a desire 
to appeal.  38 C.F.R. § 20.201. (2004).  For that reason it 
was not construed by the RO as a notice of disagreement.  

The additional evidence submitted included VA outpatient 
treatment records.  The March 1999 records included treatment 
for back pain and a statement from the veteran saying he hurt 
his back in 1977.  Also noted was a history of a laminectomy.  
In April 2001, the RO received copies of treatment records 
from Dr. W.  They revealed the veteran was having cramping in 
his legs.  The physician noted the possibility of 
claudication and recommended a Doppler study.  May 1999 
records reveal the veteran was injured on the job in 1981 and 
had to have a fusion at L4-L5.  Lumbar radiculopathy was 
diagnosed.  In August 2000, records Dr. W noted the veteran 
had surgery in 1981.  

The RO denied service connection for stomach ulcers in a June 
2001 rating decision.  The veteran was notified his claim had 
been denied in a July 2001 letter from the RO to the veteran.  
The veteran did not file a notice of disagreement, with the 
June 2001 rating decision, within one year of the date he was 
notified his claim had been denied.  

The veteran filed an application for VA benefits in January 
2002 and claimed service connection should be granted for 
disability due to ulcers, a disorder of the legs, knees and 
back.  

VA examinations were conducted in May 2002.  Examination of 
the legs found no abnormal findings.  Lumbar radiculopathy 
was diagnosed.  

The RO denied the veteran's application to reopen his claim 
for stomach ulcers and his claims for service connection in a 
September 2002 rating decision.  The veteran filed a notice 
of disagreement with the September 2002 rating decision in 
October 2002.  He limited his appeal to the issues of whether 
new and material evidence had been submitted to reopen his 
claim for service connection for stomach ulcers, and service 
connection for disorders of the legs and back.  

The RO obtained the private medical records identified by the 
veteran.  Records from Dr.T indicate the veteran was being 
treated for post laminectomy syndrome in May 2002.  Records 
from Dr. M, dated in January 2003, reveal the veteran was 
being treated for chest pain and heart disease.  Records from 
Dr. R, include records of hospitalization in July 2001, with 
diagnosis of bilateral lower extremity claudication secondary 
to superficial femoral artery stenosis.  Records from Dr. D., 
dated in February 2002, indicated diagnoses included 
lumbosacral radiculopathy with lumbar discogenic pain, and 
concern about possible narcotic dependency versus secondary 
gains.  In an October 1998 Physician's Summary, Dr. P, stated 
that he had explained to the veteran that his symptoms were 
related to the original injury in 1981 and that his current 
symptoms were a re-exacerbation of that injury.  In September 
and October 1998 records, Dr. R. reported that the veteran 
had a history of starting a job then seeking a disability 
claim.  He had done this on six separate occasions since his 
original fusion.  

In July 2003, the RO considered the additional evidence 
submitted and issued a statement of the case to the veteran.  
He submitted his substantive appeal in August 2003.  

The veteran informed the RO he was incarcerated, and then in 
October 2004 sent his medical records from the Texas 
Department of Criminal Justice directly to the Board.  The 
veteran did not waive consideration of those records by the 
AOJ prior to consideration by the Board.  Those records 
include treatment for coronary artery disease, hypertension, 
diabetes and peripheral vascular disease of the lower 
extremities.  There are no records of treatment for stomach 
ulcers or a back disorder.  For that reason the Board has 
determined that there would be no benefit to the veteran in 
remanding his claims related to his stomach ulcers and back 
disorder to the RO for them to consider the records from the 
Texas Department of Criminal Justice.  There is no 
possibility of any benefit flowing to the veteran should the 
Board remand his claim.  Any further effort in this regard 
would not avail the appellant, and would only result in an 
additional burden to adjudicative personnel.  Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Board sent a letter to the veteran in 
June 2005 informing him that he could submit a motion showing 
good cause for his failure to submit the additional evidence 
in a timely manner.  The veteran did not respond.  

New and Material

The January 2000 and June 2001 rating decisions of the RO 
became final.  The veteran did not file a notice of 
disagreement with the rating decisions of the RO until 
October 2002, more than one year after he was notified of the 
January 2000 and June 2001 rating decisions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The June 2001 rating decision is the last final disallowance 
of the veteran's claim for service connection for stomach 
ulcers.  The evidence in the claims folder in June 2001 which 
was related to the issue consisted solely of references in 
the May 1977 service medical records to a history of stomach 
ulcers.  

The evidence submitted since June 2001 has not included any 
records of treatment for stomach ulcers or a current 
diagnosis of stomach ulcers.  While the veteran submitted 
evidence which was not previously in the claims folder, the 
evidence submitted since June 2001 was not material to the 
issue of service connection for stomach ulcers.  The 
regulations define material evidence, not only as not being 
previously of record, but also related to an unsubstantiated 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2004).  The records and statements submitted since June 2001 
do not relate to an unsubstantiated fact.  Records of 
treatment for chest pain and heart disease do not relate to 
the issue of service connection for stomach ulcers.  

In addition, the evidence currently of record does not raise 
a reasonable possibility of substantiating the veteran's 
claim.  As the claims folder does not include a current 
diagnosis of stomach ulcers, there is no reasonable 
possibility of substantiating the veteran's claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evidence submitted since June 2001 is not new and 
material.  The evidence submitted does not warrant reopening 
the veteran's claim for service connection for stomach 
ulcers.  

Service Connection 

The veteran is also seeking service connection for a 
bilateral leg disorder and a back disorder.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board noted the service medical records included 
treatment for a back injury in service.  The claims folder 
also contains a current diagnosis of lumbosacral 
radiculopathy with lumbar discogenic pain.  

To support the veteran's claim for service connection for a 
back disorder the evidence must either demonstrate the back 
injury in service resulted in a chronic back disorder or that 
competent medical evidence provides a link between the back 
injury in service, and the currently diagnosed back disorder.  
The evidence does not support either theory.  

The evidence in the claims folder does not demonstrate the 
back injury in service resulted in a chronic back disorder.  
The veteran was seen in May 1977and the conclusion was the 
veteran had a contusion, subsequently a second examination of 
the lumbosacral spine was normal.  There are no records of 
diagnosis or treatment of a back disorder dated between May 
1977 and 1981.  In 1981 the veteran injured his back on the 
job.  

The Board is aware the regulations provide that with chronic 
disease shown as such in service, subsequent manifestations 
of the same chronic disease at any later date are service 
connected, unless clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303(b).  In October 1998, Dr. P., 
indicated that he had explained to the veteran that his 
current symptoms were related to the back injury in 1981.  
The evidence clearly attributes the veteran's current back 
disorder to an intercurrent cause, the on the job injury in 
1981.  

There is no competent medical evidence of record which 
provides a nexus between the current back disorder and 
service.  The veteran's statements are not competent evidence 
of a causal link between the back injury in 1977 and any 
current back disorder.  A lay person is not competent to make 
a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Service connection for a back disorder is not 
warranted.  

The claims folder includes evidence indicating the veteran 
has radiculopathy affecting his lower extremities and 
possible peripheral vascular disease.  The radiculopathy is a 
symptom of his non-service connected lumbosacral disorder.  
As is explained above it was a result of a 1981 on the job 
injury.  

There is no reference in the service medical records to any 
vascular disorder or any symptoms in the lower extremities in 
service.  The first record of a diagnosis of any disorder of 
the lower extremities appears in July 2001 records of 
hospitalization.  They include diagnosis of bilateral lower 
extremity claudication, secondary to superficial femoral 
artery stenosis.  That is a period of more than 20 years 
after the veteran's separation from the service.  Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  

In the absence of any incident or findings in service to 
which the current vascular disorder of the lower extremities 
could be linked, service connection is not warranted. 




ORDER

As new and material evidence has not been submitted, the 
veteran's request to reopen his claim for service connection 
for stomach ulcers is denied.  

Service connection for a bilateral leg disorder is denied.  

Service connection for a back disorder is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


